Citation Nr: 1728677	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-18 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than February 9, 2010, for grant of service connection for left ear hearing loss.  

2.  Entitlement to an effective date earlier than February 9, 2010, for grant of service connection for right ear hearing loss.  



REPRESENTATION

Veteran represented by:	Jill W. Mitchell-Thein, Attorney


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976, with subsequent Reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board has bifurcated the claim for an earlier effective date for the grant of service connection for bilateral hearing loss into two separate claims for an earlier effective date for the grant of service connection for left and right ear hearing loss.  

The Board notes that the claim for an earlier effective date for the grant of service connection for tinnitus was withdrawn in an April 2015 written statement by the Veteran's attorney representative, and is thus not presently before the Board.  


FINDINGS OF FACT

1.  The August 2012 grant of service connection for left ear hearing loss was based, all or in part, on official service department records that were in existence at the time the Veteran's initial claim for benefits was denied.  

2.  On February 9, 2010, the Veteran filed a claim to reopen entitlement to service connection for right ear hearing loss, and the prior denials for service connection for right ear hearing loss went one year without appeal.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 5, 1988, for the grant of service connection for left ear hearing loss have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c) (2016).

2.  The criteria for an effective date prior to February 9, 2010, for the grant of service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.151, 3.155, 3.156, 3.385, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In earlier effective date claims such as these, the duties to notify and assist do not apply, because the facts of the claims are undisputed, and the claims are determined on the basis of the controlling law and regulations alone.  

Nevertheless, in February 2010, prior to adjudication of his claim for service connection for bilateral hearing loss, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter that satisfied the duty to notify.  Service connection was granted, and the claims for earlier effective dates are downstream issues.  When the original claim was granted, the notice requirements were fulfilled; no further notice is necessary.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board has reviewed the record and there does not appear to be any outstanding evidence with respect to the Veteran's claims.  

As such, the Board will proceed to the merits.  


II.  Earlier Effective Date

Generally, the effective date for the grant of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, claim reopened after a final disallowance, or claim for an increased rating, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Effective March 24, 2015, claims are required to be filed on standard forms, thus eliminating constructive receipt of claims and informal claims.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This case involves dates prior to March 24, 2015, so the regulations in place prior to that date are applicable and are referred to in this section.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a).

To initiate an appeal of an AOJ decision, a veteran must file a notice of disagreement within one year from the date of mailing of the determination.  
A notice of disagreement must be in writing, express disagreement, and identify the determination with which disagreement is expressed.  See 38 U.S.C.A. § 7105(b) (West 2014).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) (general provision pertaining to reopening finally adjudicated claims by submitting new and material evidence).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1).  Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

A.  Left ear hearing loss

The Board has reviewed the record and determines that the criteria for an effective date of May 5, 1988, for the grant of service connection for left ear hearing loss have been met.  

VA received the Veteran's an initial claim for bilateral hearing loss on May 5, 1988.  In a May 1988 rating decision, the AOJ denied service connection for bilateral hearing loss.  With respect to the claim for left ear hearing loss, the AOJ stated that hearing loss was noted on the Veteran's entrance examination and that there is no evidence of increased disability beyond the normal progression during service.  The Veteran was notified of this determination in June 1988.

In October 1999, the Veteran requested that the AOJ reopen the claim for bilateral hearing loss and grant service connection.  In November 1999, the AOJ found that no new and material evidence had been submitted regarding the claim for left ear hearing loss and declined to reopen the claim for service connection.  

In February 2010, the Veteran again requested that the AOJ reopen the claim for bilateral hearing loss.  In March 2010, the AOJ denied service connection for left ear hearing loss based upon a finding that no new and material evidence had been submitted, and the Veteran submitted a notice of disagreement in December 2010.  

In August 2012, the AOJ granted service connection for bilateral hearing loss.  With respect to the left ear, the AOJ stated that service connection is warranted because the Veteran's service treatment records show that hearing loss demonstrated at entrance was permanently worsened by service, and that the record did not contain evidence that the increased disability was due to normal progression, which is required to rebut the presumption of aggravation.  

The August 2012 rating decision identifies a note dated June 1974 with an attached audiogram graph received in December 2010 as evidence considered in the decision.  The June 1974 audiogram graph is a relevant official service department record that existed and had not been associated with the claims file when VA originally denied service connection in May 1988.  As the June 1974 audiogram is listed as evidence in the August 2012 rating decision, the evidence is at least in equipoise as to whether the grant of service connection for left ear hearing loss is based all or in part on that piece of evidence.  With this scenario and with the application of § 3.156(c), VA is to reconsider the claim.  Under 38 C.F.R. § 3.156(c)(3), an "award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  As the August 2012 rating decision notes, the Veteran's demonstrated left ear hearing loss noted at entrance was presumptively aggravated by service.  Thus, the Board finds that entitlement arose as of discharge from service.  However, the Veteran did not file a claim for VA compensation benefits for hearing loss under May 1988.  The date VA received the previously decided claim is the later.  38 C.F.R. § 3.156(c)(3).  Accordingly, the Board finds that the award of service connection for left ear hearing loss is effective May 5, 1988, the date VA originally received the claim.

B.  Right ear hearing loss

The Board has reviewed the record and determines that the criteria for an effective date prior to February 9, 2010, for the grant of service connection for left ear hearing loss have not been met.  

The Veteran filed an initial claim for bilateral hearing loss on May 5, 1988.  In May 1988, the AOJ denied service connection for bilateral hearing loss.  With respect to the claim for right ear hearing loss, the AOJ stated that a right ear hearing loss disability is not shown for VA purposes.  The Veteran did not file a notice of disagreement with that determination.  

In October 1999, the Veteran requested that the AOJ reopen the claim for bilateral hearing loss and grant service connection.  In November 1999, the AOJ found that no new and material evidence had been submitted regarding the claim for right ear hearing loss and declined to reopen the claim for service connection.  The Veteran did not file a notice of disagreement with that determination.  

The record shows that on February 9, 2010, the Veteran again requested that the AOJ reopen the claim for bilateral hearing loss.  In March 2010, the AOJ denied service connection for right ear hearing loss based upon a finding that no new and material evidence had been submitted, and the Veteran submitted a notice of disagreement in December 2010.  In August 2012, the AOJ granted service connection for bilateral hearing loss.  With respect to the right ear, the AOJ stated that service connection is warranted because the evidence demonstrated current right ear hearing loss, and a VA examiner provided a positive nexus opinion between the current right ear hearing loss disability and service.  

The evidence weighs against finding that the August 2012 grant of service connection for right ear hearing loss is based upon relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  

When the Veteran did not appeal those earlier decisions, these AOJ determinations became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b).  His current claim began on February 9, 2010.  Therefore, February 9, 2010 is the proper effective date for the grant of service connection for right ear hearing loss.  See 38 C.F.R. § 3.400.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

An effective date of May 5, 1988, for the award of service connection for left ear hearing loss, is granted.  

An effective date prior to February 9, 2010, for the award of service connection for right ear hearing loss, is denied.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


